Citation Nr: 0309224	
Decision Date: 05/19/03    Archive Date: 05/27/03	

DOCKET NO.  00-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1961 to March 1964 
and various periods of active duty for training, including a 
period in June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for neck and back disability secondary to service-
connected disability.  A January 2002 RO decision granted 
service connection for degenerative disc disease of the 
lumbar spine.  


FINDINGS OF FACT

1.  An unappealed April 1995 RO decision denied service 
connection for a neck disability secondary to service-
connected disability.  

2.  Evidence received since the April 1995 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The April 1995 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a neck disability secondary to 
service-connected disability is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case informing them of the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, the 
evidence considered, and the reasons for the denial of his 
claim.  With consideration of the Board's decision herein, 
with respect to reopening the veteran's claim, the Board may 
now proceed, without prejudice to the veteran, because there 
is no indication that any further notification or development 
could be undertaken that has not already been accomplished 
that would result in any additional benefit at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability which is 
proximately due to or the result of, or been chronically 
worsened by, service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the test established by  Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F. 3d, 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; we 
are concerned however, that some evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter it's rating 
decision."  

The evidence of record at the time of the April 1995 RO 
decision included competent medical evidence indicating that 
the veteran had C7-8 radiculopathy, but there was no evidence 
relating this to the veteran's service-connected left knee 
disability.  

Evidence submitted subsequent to the April 1995 RO decision 
includes the report of an April 2001 VA orthopedic 
examination.  The examiner indicated that the veteran's fall 
in 1989, after his service-connected left knee locked up, 
aggravated his neck condition.  

With consideration of competent medical evidence indicating 
that a fall that occurred as a result of the veteran's 
service-connected left knee disability aggravated the 
veteran's neck disability, the Board concludes that the 
evidence is new because it provides for a basis of finding 
that the veteran's service-connected left knee disability 
aggravated his neck disability, and it is material because it 
may contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
currently manifested neck disability.  Therefore, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a neck disability is granted.  To this extent only, the 
appeal is granted.  


REMAND

The record reflects that the veteran has been awarded Social 
Security disability benefits.  It does not appear that an 
attempt has been made to obtain copies of the medical records 
upon which the Social Security Administration decision was 
based.  

The report of an April 2001 VA orthopedic examination 
reflects the examiner's opinion that the veteran's fall in 
1989 had aggravated his neck condition.  The veteran asserts 
that he did not have a disability related his neck prior to 
his fall in 1989.  Therefore, the April 2001 VA examination 
does not appear to address the issue of whether the reported 
fall in 1989 caused the veteran's currently manifested neck 
disability.  

The record does not indicate that the veteran has been 
informed regarding the provisions of the VCAA.  
38 U.S.C.A. § 5100 et seq. (West Supp. 2002).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  After obtaining any necessary 
authorization, the RO should contact the 
Social Security Administration and 
request copies of all medical records 
upon which it based its decision 
regarding the veteran's entitlement to 
disability benefits.  

2.  Then, the RO should arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the existence 
and etiology of any currently manifested 
neck disability.  The claims file must be 
made available to the examiner for 
review.  All necessary tests and studies 
should be conducted and all findings 
reported in detail.  The examiner is 
requested to offer an opinion as to the 
etiology of any currently manifested neck 
disability, and is requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested neck disability is proximately 
due to the veteran's service-connected 
left knee disability.  If any currently 
manifested neck disability cannot be 
medically linked or attributed to the 
veteran's service-connected left knee 
disability, without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

